DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim 20 is currently pending and under examination.

This application is a continuation of U.S. Application No. 15/613030, filed June 2, 2017,
now U.S. Patent No. 10,947,501; which is a continuation of U.S. Application No. 14/056638,
filed October 17, 2013, now U.S. Patent No. 9,677,050; which is a divisional application of U.S.
Application No. 13/160002, filed June 14, 2011, now U.S. Patent No. 8,563,304.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,947,501.  This is a statutory double patenting rejection.

Cited U.S. Patent No. 10,947,501, claim 1 recites:

1. A composition comprising an isolated, expanded substantially homogenous population of multipotent retinal progenitor cells and a stabilizer or a preservative, wherein the retinal progenitor cells express heterodimers of both HIF1 alpha with the aryl hydrocarbon receptor nuclear translocator (ARNT also known as HIF1β) and HIF2 alpha with the aryl hydrocarbon receptor nuclear translocator 2 (ARNT2 also known as HIF2β) and wherein the retinal progenitor cells are expanded in culture media at a level of from about 1% to about 6% oxygen concentration.

Instant claim 20 identically recites:
20. A composition comprising an isolated, expanded substantially homogenous population of multipotent retinal progenitor cells and a stabilizer or a preservative, wherein the retinal progenitor cells express heterodimers of both HIF1 alpha with the aryl hydrocarbon receptor nuclear translocator (ARNT also known as HIF 1) and HIF2 alpha with the aryl hydrocarbon receptor nuclear translocator 2 (ARNT2 also known as HIF2B) and wherein the retinal progenitor cells are expanded in culture media at a level of from about 1% to about 6% oxygen concentration.



Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653